EXHIBIT 10.1


MAA
2012 LONG TERM INCENTIVE PROGRAM




The Mid-America Apartment Communities, Inc., or MAA, 2012 Long Term Incentive
Program, or Plan, covers the twelve month performance period beginning on
January 1, 2012 and ending on December 31, 2012.  Any awards earned under the
Plan will be issued in shares of restricted stock of MAA based on MAA’s closing
common stock price on the first market day of 2012. All shares issued under the
Plan will be issued pursuant and subject to MAA’s 2004 Stock Plan, or the 2004
Plan. The amount of awards earned will be based on a percentage of annual base
salary. The percentage of base salary earned will be split between three
categories: Absolute Total Shareholder Return, Relative Total Shareholder Return
and Time-Based Shares. Participants will have total award opportunities ranging
from 0% to 300% of salary.


Each category will operate as follows:


Absolute Total Shareholder Return, or Absolute TSR



The Absolute TSR category will be earned dependent on MAA TSR performance over
the performance period reaching pre-defined levels. Absolute TSR must reach a
pre-defined minimum level over the performance period to earn any shares of
restricted stock.


Any restricted shares earned in the Absolute TSR category will be issued on
January 10, 2013 and will vest 25% on January 10, 2014, 25% on January 9, 2015,
25% on January 8, 2016 and 25% on January 10, 2017, dependent upon continued
employment in good standing through each vest date.


Relative Total Shareholder Return, or Relative TSR



The Relative TSR category will be earned dependent upon MAA TSR performance
being in excess of the NAREIT Apartment REIT Index performance during the
performance period by pre-defined levels. Relative TSR must be in excess of the
NAREIT Apartment REIT Index by a pre-defined minimum level over the performance
period to earn any shares of restricted stock.


Any restricted shares earned in the Relative TSR category will be issued on
January 10, 2013 and will vest 25% on January 10, 2014, 25% on January 9, 2015,
25% on January 8, 2016 and 25% on January 10, 2017, dependent upon continued
employment in good standing through each vest date.
 
 
TSR Calculations



For purposes of this Plan, all TSR performance will be calculated as the change
in closing common stock price plus dividends on an annualized basis. The MAA TSR
will be calculated using the closing stock prices on December 30, 2011 and
December 31, 2012. The NAREIT Apartment REIT Index will be as published by
NAREIT. Should the NAREIT Apartment REIT index be unavailable for any reason,
the SNL U.S. REIT Multifamily index, as published by SNL, will be used in its
place.


Time Based Shares



Shares awarded through the Time BasedShare category will be issued on January
10, 2013 based on the participant’s service provided to MAA from January 1, 2012
through December 31, 2012 and will vest 25% on January 10, 2014, 25% on January
9, 2015, 25% on January 8, 2016 and 25% on January 10, 2017, dependent upon
continued employment in good standing through each vest date.

 
 

--------------------------------------------------------------------------------

 



Dividends



Participants will be eligible to receive dividends on issued shares of
restricted stock during any and all applicable vesting periods.


Termination of Employment



Neither the adoption of the Plan nor the granting of any award under the Plan
shall confer upon any employee of MAA any right to continued employment with
MAA, nor shall it interfere in any way with the right, if any, of MAA to
terminate the employment of any employee at any time for any reason.


For purposes of the Plan, the following terms shall have the meanings ascribed
to such terms in the 2004 Plan:


 
·
Cause

 
·
Change in Control

 
·
Disability

 
·
Retirement



In the event that a Participant voluntarily terminates his or her employment
with MAA (other than as a result of Retirement) or such employee’s employment is
terminated by MAA with Cause, all issued and vested shares will be retained by
the Participant, any issued but unvested shares shall be immediately forfeited
and rights to any earned but unissued shares shall be immediately forfeited.


If a Participant’s employment with MAA is terminated as a result of death,
Disability, Retirement, or without Cause, all issued and vested shares will be
retained by the Participant, all issued and unvested shares will immediately
vest upon the occurrence of such termination and all earned but unissued shares
will issue in accordance with the Plan and immediately vest upon such issuance
date.


All issued but unvested shares shall automatically vest upon a Change in
Control.


Equity Restructurings



In the event of an equity restructuring as defined by Financial Accounting
Standards Board Accounting Standards Codification Topic 718, Stock Compensation,
the Compensation Committee of the Board of Directors shall in an equitable and
proportionate manner (and, as applicable, in such equitable and proportionate
manner as is consistent with Sections 422 and 409A of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder) either: (i) adjust any or
all of (1) the aggregate number of shares or other securities of MAA (or number
and kind of other securities or property) with respect to which awards may be
granted under the 2012 Long Term Incentive Program; and (2) the number of shares
or other securities of MAA (or number and kind of other securities or property)
subject to outstanding awards under the 2012 Long Term Incentive Program,
provided that the number of shares subject to any award shall always be a whole
number; (ii) provide for an equivalent award based on the market fair value of
the shares or other securities of MAA in respect of securities of the surviving
entity of any merger, consolidation or other transaction or event having a
similar effect; or (iii) make provision for a cash payment equal to the market
fair value of the shares or other securities of MAA to the holder of an
outstanding award.

 
 

--------------------------------------------------------------------------------

 
